DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 08/17/2022. In the current amendments, claims 15-20, 22, and 25-27 are amended and claim 28 is added. Claims 15-28 are pending and have been examined.
In response to amendments and remarks filed on 08/17/2022, the claim objections, 35 U.S.C. 112(f) Claim Interpretation, 35 U.S.C. 112(a) rejection, 35 U.S.C. 112(b) rejection, and 35 U.S.C. 103 rejection made in the previous Office Action have been withdrawn. 

Allowable Subject Matter
Claims 15-28 are allowed. These claims are renumbered as claims 1-14 upon allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 15 is directed to a method for creating a deep neural network. None of the prior arts, either alone or in combination, teaches the following limitations:
...and the variable characterizing the cost function further including at least one penalization variable which characterizes a deviation of a value of one of the weights from at least one of at least two of the predefinable discrete values; training the deep neural network to detect an object as a function of the training input variable of the deep neural network, at least one value of one of the weights being adapted during the training of the deep neural network as a function of the variable characterizing the cost function; and mapping values of the weights on respective discrete values contained in the predefinable list.

Independent claim 26 is directed to a non-transitory machine-readable memory element on which is stored a computer program for creating a deep neural network. None of the prior arts, either alone or in combination, teaches the following limitations:
...and the variable characterizing the cost function further including at least one penalization variable which characterizes a deviation of a value of one of the weights from at least one of at least two of the predefinable discrete values; training the deep neural network to detect an object as a function of the training input variable of the deep neural network, at least one value of one of the weights being adapted during the training of the deep neural network as a function of the variable characterizing the cost function; and mapping values of the weights on respective discrete values contained in the predefinable list.

Independent claim 27 is directed to a device configured to create a deep neural network. None of the prior arts, either alone or in combination, teaches the following limitations:
...and the variable characterizing the cost function further including at least one penalization variable which characterizes a deviation of a value of one of the weights from at least one of at least two of the predefinable discrete values; train the deep neural network to detect an object as a function of the training input variable of the deep neural network, at least one value of one of the weights being adapted during the training of the deep neural network as a function of the variable characterizing the cost function; and map values of the weights on respective discrete values contained in the predefinable list.

The closest prior arts of record are the following:
KIM et al. (US 2017/0083772 A1) teaches labeling the first pixel using deep neural network-based model based on probability density function value of the neighboring pixel pairs.
Doshi et al. (“Deep Learning Neural Networks Optimization using Hardware Cost Penalty”) teaches an optimization approach that simultaneously minimizes complexity (total memory) and maximizes accuracy.
Prokhorov et al. (US 2018/0074493 A1) teaches producing desired vehicle operational data based on deep learning techniques to facilitate a vehicle to traverse a travel route.

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Primary Examiner, Art Unit 2125